235 Ind. 695 (1956)
131 N.E.2d 301
BOLDEN
v.
STATE OF INDIANA.
No. 0-428.
Supreme Court of Indiana.
Filed January 19, 1956.
Emmitt W. Bolden, pro se.
PER CURIAM.
Petitioner has again attempted an appeal to this court under Rule 2-40. The papers which he has filed contain no proper assignment of errors nor proper bill of exceptions, nor do they in any other manner comply with the provisions of Rule 2-40.
The assignment of errors constitutes petitioner's complaint in this court. It is a requisite to any appeal, and without a proper assignment of errors no jurisdiction is conferred upon this court. Davis v. Pelley (1952), 230 Ind. 248, 251, 102 N.E.2d 910.
The petition herein is dismissed for want of jurisdiction.
Petition dismissed.
NOTE.  Reported in 131 N.E.2d 301.